Beardsley, Justice.
The facts and circumstances, to induce a belief that the defendant acted fraudulently in disposing of the bond and mortgage, should have been stated fully and particularly, as also should have been the *grounds for believing that the defendant intended to depart from the state. These grounds, as far as *113any are disclosed in the affidavit, are slight and equivocal, nor are they stated with directness and particularity. They are also met and explained by the affidavit of the defendant, in which he denies any intention to leave the state. The affidavits were not sufficient to justify an order to hold to bail, and additional affidavits could not now be received for that purpose. The motion must be granted. Motion granted, with costs.